Citation Nr: 1016023	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-09 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for an old ununited 
fracture, left wrist. 

2.	Entitlement to service connection for degenerative disc 
disease and spondylolisthesis of the cervical spine.  

3.	Entitlement to service connection for erectile 
dysfunction.  

4.	Entitlement to service connection for low testosterone, 
including as due to an undiagnosed illness. 

5.	Entitlement to service connection for azospermia, 
including as due to an undiagnosed illness. 

6.	Entitlement to service connection for low blood count, 
including as due to an undiagnosed illness. 

7.	Entitlement to service connection for chronic diffuse 
muscle, body and joint pain, including as due to an 
undiagnosed illness. 

8.	Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness. 

9.	Entitlement to service connection for seborrheic 
dermatitis, including as due to an undiagnosed illness. 

10.	Entitlement to service 
connection for skin tags, including as due to an undiagnosed 
illness. 

11.	Entitlement to an increased 
evaluation for service connected deviated nasal septum, 
currently 10 percent disabling.  

12.	Entitlement to an increased 
evaluation for service connected posttraumatic stress 
disorder (PTSD) with mild brain atrophy and bilateral white 
matter ischemic disease, currently 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael F. Viterna, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to 
February 1970 and from November 1990 to April 1991.  The 
Veteran served in both Vietnam and Southwest Asia and 
received, among other decorations, the Purple Heart and 
Combat Action Ribbon.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

On the VA Form 9 received in April 2008, the Veteran 
indicated that he wanted a Board hearing.  In another VA Form 
9 filed in June 2008, the Veteran indicated that he did not 
want a Board hearing.  A letter was sent to the Veteran in 
March 2010 to clarify if he wanted a hearing.  A response 
letter was received by the Board on April 13, 2010 indicating 
that he no longer desired a Board hearing.  As such, the 
hearing request was withdrawn and the Board will continue 
with appellate review.  


FINDINGS OF FACT

On April 13, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determinations being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.  On 
April 13, 2010, the Board received a written statement from 
the Veteran expressing his desire to withdraw this appeal.  
The Veteran acknowledged that he had a 100 percent disability 
rating and further action would be of no benefit and asked 
for no further processing of his appeal.  

In light of the foregoing, the Board finds that the 
appellant's appeal is withdrawn and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 


____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


